556 N.W.2d 916 (1996)
In re Petition for DISCIPLINARY ACTION AGAINST John W. PLOETZ, an Attorney at Law of the State of Minnesota.
No. C7-96-2195.
Supreme Court of Minnesota.
December 26, 1996.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John W. Ploetz has committed unprofessional conduct warranting public discipline, namely misappropriating real estate sale proceeds he received as a closer in connection with a number of real estate closings; and
*917 WHEREAS, respondent, represented by counsel, has waived his rights to have the allegations heard by a panel of the Lawyers Professional Responsibility Board pursuant to Rule 9, Rules on Lawyers Professional Responsibility; has waived his rights pursuant to Rule 14; has for the purposes of this proceeding, admitted the allegations of the petition; and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment from the practice of law pursuant to Rule 15; and
WHEREAS, this court has reviewed the record in this matter and agrees that the conduct admitted to by respondent warrants the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent John W. Ploetz is disbarred from the practice of law and is directed to pay the Director $900 in costs pursuant to Rule 24.
             BY THE COURT:
          /s/ Alan C. Page
              Alan C. Page
              Associate Justice